DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-21 are still pending
No claims have been amended
Response to Arguments
Applicant’s arguments, see pages 9-15, filed 5/31/2022, with respect to rejection of claim(s) 1-21 under U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“… wherein the conditioning circuit is configured to: determine a first resistance value of the first resistor; determine a second resistance value of the second resistor; and determine a set of addresses for the first measurement sensor and the second measurement sensor based upon a combination of the first resistance value and the second resistance value.”
Claims 2-7 are also allowable due to their dependence on claim 1.

Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 8,
“… a conditioning circuit configured to: 
determine a first resistance value of a first resistor connected to a first pin of the input and output pins; 
determine a second resistance value of a second resistor connected to a second pin of the input and output pins; and 
determine a set of addresses for a first measurement sensor and a second measurement sensor based upon a combination of the first resistance value and the second resistance value, the first measurement sensor and the second measurement sensor connected to the conditioning circuit through the input and output pins.”
Claims 9-14 are also allowable due to their dependence on claim 8.

Claim 15 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 15,
“… determining a first resistance value of a first resistor connected to a first pin of input and output pins of a conditioning circuit; 
determining a second resistance value of a second resistor connected to a second pin of input and output pins of a conditioning circuit; and 
determining a set of addresses for a first measurement sensor and a second measurement sensor based upon a combination of the first resistance value and the second resistance value, the first measurement sensor and the second measurement sensor connected to the conditioning circuit through the input and output pins.”
Claims 16-21 are also allowable due to their dependence on claim 15.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
United States Patent #4933633 Allgood; Marvin D. is a Computer controlled energy monitoring system that uses an analog-to-digital converter (thus making it’s a conditioning circuit), numerous sensors and resistors, and communication channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867